WOODRUFF, Circuit Judge.
I have heretofore decided (In re Coleman [Case No. 2,979]; In re Place [Id. 11,201]) that, unless the appeal provided for in the eighth section of the bankrupt act, (14 Stat. 520,) be taken within ten days after the decree is entered, this court acquires no jurisdiction thereby.
I am satisfied, that the second section of the act of June 1st, 1S72, (17 Stat. 196,) has not changed the law in that particular. I have, therefore, no discretion and no alternative. I am compelled to grant the motion' to dismiss the appeal.